Citation Nr: 1732933	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  06-03 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right ankle with calcaneal spurs.

2. Entitlement to a disability rating in excess of 20 percent for residuals of left leg ankle injury with traumatic arthritis of the ankle.

3. Entitlement to a disability rating in excess of 30 percent for headaches, secondary to eye trauma.

4. Entitlement to a disability rating in excess of 10 percent for ptosis, left eyelid.

5. Entitlement total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his April 2013 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  Thereafter, in February 2015 he withdrew this hearing request.  In a December 2015 decision and remand, the Board denied an increased rating for headaches and remanded the remaining claims for further development.  

The Veteran appealed the Board's December 2015 denial to the U.S. Court of Appeals for Veterans Claims (Court), which in turn issued a November 2016 Memorandum Decision that vacated the Board's decision and remanded it back for further proceedings.  This matter and the previously remanded claims are now back before the Board herein, for appellate disposition. 

The issues of entitlement to a disability rating in excess of 30 percent for headaches and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has already been awarded the maximum assignable schedular evaluation of 20 percent, for each of his service-connected disabilities of the right and left ankles.  


2. With regard to the Veteran's service-connected left eye, ptosis, this condition while causing mild limitation of visual acuity and possibly visual field, overall does not involve pertinent clinical symptoms, or outward appearance change.


CONCLUSIONS OF LAW

1. The criteria are not met for a rating in excess of 20 percent for degenerative joint disease of the right ankle with calcaneal spurs.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10; 4.71a, Diagnostic Code 5271 (2016).

2. The criteria are not met for a rating in excess of 20 percent for residuals of left leg ankle injury with traumatic arthritis of the ankle.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10; 4.71a, Diagnostic Code 5271 (2016).

3. The criteria are not met for a rating in excess of 10 percent for ptosis, left eyelid. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10; 4.79, Diagnostic Code 6019 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist  argument).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Right and Left Ankle Disorders

Under Diagnostic Code 5271 for limited motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion; 20 percent for marked limitation of motion.  38 C.F.R. § 4.71a.  The terms "moderate" and "marked" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Reviewing the evidence, at his June 2012 VA examination, the examiner provided an opinion as to individual unemployability in relation to functional limitations for service-connected disabilities of the ankles.  The Veteran's service-connected conditions relating to his ankles rendered him unable to bear weight for prolonged periods.  He had lost his las job as a firefighter because of ankle problems.  He had difficulty walking and standing, and running.  According to the examiner, degenerative joint disease (DJD) both ankles and calcaneal spur of the right heel impaired physical activity, but should not impair or preclude sedentary employment.  The opinion as given was based on claims file review and examination.  The diagnosis of the ankle condition was of DJD both ankles, and calcaneal spur right heel.  He had developed progressive pain and loss of function.  
The Veteran reported ankle flare-ups with daily pain and loss of motion.  

Range of motion included right ankle plantar flexion to 20 degrees.   Right ankle dorsiflexion was to 20 degrees.  Left ankle plantar flexion was to 20 degrees; left ankle plantar dorsiflexion was to 10 degrees.  There was no change on repetitive use.  There was pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weightbearing.  Muscle strength was normal.  Anterior drawer test and talar tilt tests were normal.  There was no ankylosis of the ankle, subtalar or tarsal joints.  The Veteran had undergone a total ankle joint replacement.  The surgery was completed several years ago in the 1970s, with chronic residuals consisting of severe painful motion and/or weakness.  The Veteran did not use any assistive devices to help with locomotion.  The Veteran did report using a brace consistently.  There were no other significant findings or results.  Functional impact was limited weight bearing, persistent pain.  

The January 2016 VA examination of the ankles indicated, right calcaneal spur, left ankle fracture.  Right ankle range of motion was 0 to 5 degrees.  Pain was indicated on examination but did not cause functional loss.  There was evidence of pain on weightbearing,  No evidence of crepitus.  There were similar findings for the left ankle.  There was no worsening with repetitive use.  Muscle strength testing was 5/5.  There was no reduction in muscle strength.  The Veteran had no muscle atrophy.  

There was no ankylosis on either side.  The Veteran had never had shin splints, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or had an astragalectomy.  Therefore Diagnostic Codes 5270, 5272, 5273, and 5274 are not for application.  

Whereas the foregoing evidence has been addressed and indicated in full, the Veteran is already rated at the maximum assignable 20 percent level for his service-connected right and left ankle disorders, and therefore, strictly speaking no higher disability rating is allowable or warranted, in regard to the VA rating schedule.  There moreover is no statement, indication or finding within the above-referenced to indicate or suggest anything to the contrary, and or provide the basis for a higher rating for any separately ratable disability (notwithstanding VA's preclusion against pyramiding under 38 C.F.R. § 4.14, that meaning the evaluation of the same disability under different diagnoses).  

Ptosis, Left Eyelid

Under 38 C.F.R. § 4.79, ptosis, unilateral or bilateral, evaluate based on visual impairment or, in the absence of visual impairment, on disfigurement (Diagnostic Code 7800).  

Reviewing the evidence, on VA examination of the eye in April 2014, the diagnosis was iritis.  Visual acuity uncorrected was 20/40 or better uncorrected distance left eye; 20/100 uncorrected near left eye; corrected distance and near 20/40.  Pupil diameter was 4mm, pupils were round and reactive to light.  There was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness.  There was no corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  

On external examination, lids, lashes, conjunctiva/sclera, cornea, anterior chamber, iris, lens were normal.  The fundus was normal bilaterally.  The Veteran had a visual field defect (unspecified); but no contraction of visual field, loss of visual field, or a scotoma.  There was no legal blindness based on visual field loss.  The Veteran had left side choroidopathy.  There was no decrease in visual acuity or other visual impairment.  The eye condition did not cause scarring or disfigurement.  There were no incapacitating episodes attributable to the condition.  The eye condition did not impact his ability to work.  On exam, vision is at least 20/40 in both eyes at distance and near.  Intraocular pressure is normal.  Visual field testing was normal. Anterior and posterior segment exams are normal in both eyes.  It was summarized, the Veteran experienced one episode of iritis in October of 2013, per medical records.  That episode resolved.  (The examiner did not have complete access to the Veteran's claims file, and indicated that a determination of iritis related to service would be speculation without these records.  Regardless, at this time there was no active iritis.)

In a June 2014 VA examination addendum, it was indicated that an opinion was to be provided as to whether the Veteran's iritis was at least as likely as not related to active duty service.  Whereas the Veteran was treated for left eye orbital pain in 1975, if there was traumatic iritis after the injury, it would not be recurrent.  Therefore, it was the examiner's opinion that the Veteran's most recent episodes of iritis left eye was not the result of any sort of problem or treatment during active military service.   This was based on claims file review. 

On VA examination February 2016, the diagnosis was ptosis right eye mild; pinguecula, left eye moderate; nuclear sclerosis, left eye.  Uncorrected distance vision, uncorrected and corrected near were 20/40.  Pupils were round and reactive to light; afferent pupillary defect present.  The Veteran did not have diplopia.  Cataracts were present in both eyes.  The eye conditions did not impact the Veteran's ability to work.  The diagnosis as stated at the conclusion of the examination report, was ptosis, left eye, unchanged, asymptomatic.

Having reviewed the above and foregoing, it is clear that the degree and severity of symptomatology attributed to the Veteran's service-connected left eye, ptosis, is substantially limited, and as a whole does not exceed that which corresponds to minimal impairment.  The Veteran's general visual acuity was at or near normal, there were no other pertinent symptoms, and there was no indication of outward appearance change at any time or other patently observable condition.  Moreover, the condition of iritis was found to be nonservice-connected.  There is no other observable pathology, for VA rating purposes.

Accordingly, the claim for increase for this disorder is denied.  The preponderance of the evidence weighs against this claim, and so the benefit-of-the-doubt doctrine does not apply.


ORDER

A rating in excess of 20 percent for degenerative joint disease of the right ankle with calcaneal spurs is denied.

A rating in excess of 20 percent for residuals of left leg ankle injury with traumatic arthritis of the ankle is denied.

A rating in excess of 10 percent for ptosis, left eyelid is denied.


REMAND

The Board finds remand warranted with regard to the claim of entitlement to an increased rating for migraine headaches, including following the decision issued by the Court.  The Veteran last underwent VA Compensation and Pension examination for this condition in June 2012.  The examiner determined at that time, in part, that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  Nor was the Veteran was considered unemployable due to headaches.  Thereafter, by a November 2016 Court Memorandum Decision, it was determined that the prior VA examination was insufficient for rating purposes, inasmuch as it did not thoroughly depict and address the frequency and severity of the Veteran's headache condition.  Since then, the Veteran has not been re-examined.  Whereas he and his attorney have since provided extensive direct witness statements and account of the problem, the rating criteria for headaches uses specific terminology, including "characteristic prostrating attacks" for which it is useful to have a medical re-examination and opinion, and as well, much of the information on his employment capacity is dated from several years ago and so further detailed discussion of this is needed.  Consequently, a new examination is needed.  

Moreover, regarding the claim for TDIU, this claim likewise requires further development.  There is in fact a recently obtained May 2017 private vocational consultant's opinion which indicated the conclusion that the Veteran was indeed unemployable.  In providing that conclusion, the opining party stated that the Veteran was incapable of non-sedentary employment (including his previous occupation) and sedentary employment, the latter primarily because the Veteran could not sit (or stand) for extended periods of time.  This conclusion must indeed be objectively verified by direct physical examination, however, given moreover, that the vocational consultant did not actually physically examine the Veteran.  The outcome of the TDIU claim is also inextricably intertwined with the pending matter of increased rating for headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for a VA examination regarding his claim for increased rating for migraine headaches.  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

3. The examiner is requested to provide a complete description of the Veteran's current symptoms and manifestations associated with his headaches, in response to the rating criteria denoted under Diagnostic Code 8100.  The examiner should confirm whether the Veteran experiences "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," and/or anything substantially similar.  

The examiner is advised that the term "productive of economic inadaptability" can be read as either "producing" or "capable of producing," per the Court's holding in Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

A complete rationale should be provided for the opinions offered.

4. Then schedule the Veteran for a VA general medical examination.  The claims folder must be made available for the examiner to review.  Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.  

5. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claims for increased rating for headaches, and for TDIU in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


